Citation Nr: 1511498	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-06 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to an evaluation in excess of 10 percent left lumbar radiculopathy.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1984 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran's March 2013, VA Form 9, substantive appeal, reflected his desire to participate in a hearing before a member of the Board.  However, in April 2013 and June 2013 correspondence the Veteran requested his Board hearing be rescheduled and ultimately in September 2013 correspondence the Veteran's representative requested that the hearing request be withdrawn.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2014). 

Additionally, in September 2013 the Veteran's representative submitted private treatment records, dated in July 2013 from Newman Regional Health, and the Veteran's representative waived the right to initial consideration of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the Veteran).  The Board will consider all relevant evidence in the adjudication of the appeal.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, as will be discussed below, increased rating claims for the Veteran's degenerative disc disease of the thoracolumbar spine and left lumbar radiculopathy are on appeal and the Board concludes that the Court's holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the Veteran's most recent spine VA examination was conducted in July 2010 with respect to his degenerative disc disease of the thoracolumbar spine and left lumbar radiculopathy.  In his March 2013 VA Form 9, substantive appeal, the Veteran reported these disabilities have worsened since the last VA examination.  This is supported by VA treatment records including a March 2012 VA treatment which noted a request for an increase in pain medication for these disabilities and August 2012 VA treatment records which reported the Veteran complained of a stabbing pain in his back and right hip and requested electrical stimulation treatment for pain.  Thus, as the severity of the Veteran's symptoms for degenerative disc disease of thoracolumbar spine and may have worsened and because the most recent VA examination was conducted several years ago, a new VA examination for these claims is warranted.  

As noted above, in September 2013, private treatment records from Newman Regional Health dated in July 2013 were submitted.  However, it is not clear if the Veteran has received subsequent treatment from this provider.  Thus, the Board finds that the Veteran should also be afforded another opportunity to submit additional records from Newman Regional Health, since July 2013, or any other relevant private treatment records, to VA, or complete authorization forms permitting VA to obtain these records on his behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Additionally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Robert J. Dole VA Medical Center (VAMC) located in Wichita, Kansas in November 2012.  Thus, on remand, updated VA treatment records from the Robert J. Dole VAMC, to include all associate outpatient clinics, since November 2012, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Finally, records from the Social Security Administration (SSA) indicate the Veteran has been granted disability based on his back disability.  Moreover, in an application for disability benefits from SSA, the Veteran in essence claimed his service-connected disability prevent him from standing or walking for more than five minutes, that he cannot sit at desk for more than 15 minutes without stopping to lay on a flat surface and that his pain interferes with his ability to concentrate on a task. 

Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record, as noted in the Introduction.  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice, 22 Vet. App. at 453.  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted. Id. at 455.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for initial adjudication.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  The Board notes that the Veteran currently does not meet the schedular criteria for a TDIU.  However, TDIU can also be granted on an extraschedular basis. 38 C.F.R. § 4.16(b). 

Therefore, the RO should send a notice letter to the Veteran for his TDIU claim. This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159. 

Moreover, as the record does not contain a current, adequate medical opinion, based upon a thorough review of the record, regarding whether the Veteran's service-connected disabilities cause him to be unemployable, such an opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a new notice letter to the Veteran and his representative.  This letter should contain notice of the information and evidence necessary to substantiate a claim for a TDIU and the manner in which disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran should be provided a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to VA.  The Veteran and his representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file. 

2. Obtain the Veteran's updated VA treatment records since November 2012 from the Robert J. Dole VAMC, to include all associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Contact the Veteran and request that he identify the names, addresses and dates of treatment for all medical providers of treatment for his service-connected low back disability and lumbar spine radiculopathy.  Obtain the necessary authorization from the Veteran and then attempt to obtain any additional records from the Newman Regional Health, since July 2013, or relevant records from any other identified provider.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.   Thereafter, schedule the Veteran for a VA spine examination to determine the current severity of his service-connected degenerative disc disease of the thoracolumbar spine and left lumbar radiculopathy.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.

The examiner is also asked to obtain a complete occupational history from the Veteran, and to provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disabilities, without consideration of his non service-connected disabilities and without regard to his age, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

5.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal, and adjudicate the issue of entitlement to at TDIU, to include referral to the Director, Compensation and Pension Service, if warranted.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




